COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-19-00249-CR
Trial Court Cause
Number:                    19077
Style:                     Anthony Mottin
                           v The State of Texas
Date motion filed*:        May 3, 2021
Type of motion:            Motion for En Banc Reconsideration
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually         Acting for the Court

Panel consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower, Countiss, Rivas-Molloy,
Guerra, and Farris.

Date: July 27, 2021